                             United States District Court
                               District of Connecticut

 Michael Picard,
 Plaintiff
                                                                         No. 16-cv-1564
 v.
                                                                       January 13, 2020
 John Barone,
 Defendant


                               Notice of Manual Filing



       Please take notice that Michael Picard has manually filed Exhibit C to his

amended complaint [ECF # 119]. Exhibit C was not filed electronically because the

electronic file size of the document exceeds 5MB. Exhibit C to his amended complaint

will be manually served on all parties.




                                                _ /s/ Dan Barrett__
                                                Dan Barrett (# ct29816)
                                                ACLU Foundation of Connecticut
                                                765 Asylum Avenue, 1st Floor
                                                Hartford, CT
                                                06105
                                                (860) 471-8471
                                                e-filings@acluct.org
